Citation Nr: 1113493	
Decision Date: 04/05/11    Archive Date: 04/15/11

DOCKET NO.  06-18 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of Department of Veterans Affairs pension benefits in the amount of $8,291.00, to include the preliminary issue of the propriety of the debt.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel

INTRODUCTION

The Veteran had active service from July 1945 to July 1949.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2005 decision by the Committee on Waivers and Compromises (Committee) located at the Department of Veterans Affairs (VA) Regional Office (RO) located in Detroit, Michigan.                  

The Veteran participated in a local hearing at the RO in February 2005.  The transcript is associated with the claims folder and has been reviewed.  In January 2007, the Board remanded this case as the Veteran had filed a notice of disagreement (NOD) with the 2005 decision, but had not been issued a statement of the case (SOC).  See Manlincon v. West, 12 Vet. App. 238 (1999).   In October 2008, the SOC was issued, and in December 2008, the Veteran perfected his appeal.

In the December 2008 substantive appeal, the Veteran requested a Central Office hearing.  Such a hearing was scheduled in May 2009, but the Veteran became ill.  He subsequently cancelled his request for a hearing before the Board, and his representative submitted argument on his behalf.    

In May 2009, the Board once again remanded this case for additional development.  For the reasons explained below, it is again necessary to return this case to the RO for further development.  This appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

In the January 2007 remand, the Board also noted that the Veteran had filed a December 2006 NOD to a September 2006 rating decision in which the RO had denied entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.  The Board indicated that the claim for a TDIU rating had to be remanded to allow the RO to provide the Veteran with an SOC that was pertinent to the aforementioned issue.  See Manlincon, supra.  However, following the remand, the RO, in a March 2007 rating decision, granted a TDIU rating, effective from December 22, 2004.  Therefore, this issue is no longer before the Board.


REMAND

In the instant case, the Veteran is seeking entitlement to a waiver of recovery of an overpayment of improved pension benefits in the amount of $8,291.00.  The Committee found that the collection of the overpayment from the Veteran would not be against the principles of equity and good conscience.          

By way of background, in a May 2000 rating decision, the Veteran was awarded nonservice-connected pension benefits, effective from April 17, 2000.  In a September 2001 rating decision, the Veteran was awarded a special monthly pension for being housebound, effective from November 6, 2000.  In a September 2003 letter, the Veteran was informed that his pension was to be reduced because the RO had been notified by the Social Security Administration (SSA) that the Veteran was receiving more SSA benefits than was previously reported.  In the letter, the RO explained that the Veteran would be notified regarding the overpayment and the amount that he owed.  In September 2004, the Veteran was sent another notification letter regarding a separate overpayment of VA benefits.  In the letter, the VA Pension Center of Milwaukee, Wisconsin explained to the Veteran that they had received information from the Office of Regional Counsel which showed that the Veteran had received a lump sum award.  [The Board notes that due to an administrative tort claim filed by the Veteran against the VA in relation to treatment he received following a March 2000 cardiac event, he received a single lump sum payment in the amount of $100,000.00.]  They explained that the lump sum was considered countable income and that the Veteran exceeded the maximum annual income limit, which was $12,092.00 for a veteran with no dependents.  In addition, they reported that VA was informed of the lump sum payment in July 2004 by the Office of Regional Counsel and, therefore, it was assumed that the Veteran had received the lump sum payment in July 2004.  Because the Veteran exceeded the maximum annual income limit, he was no longer eligible to receive VA pension.  Thus, they proposed to discontinue the Veteran's pension benefits, effective from August 1, 2004.  They also noted that the adjustment would result in an overpayment of benefits.  In this regard, it was later calculated that the Veteran had been overpaid $8,291.00 in VA improved pension benefits.    

In a March 2005 decision, the Committee denied the Veteran's request for a waiver of the overpayment.  In the decision, the Committee found that the Veteran was at fault for not reporting changes in his income that could affect his entitlement to pension benefits.  The Committee also noted that they had reviewed the Veteran's financial statement and that his income exceeded his expenses.  Furthermore, the Committee reported that according to the Veteran, he could pay $125.00 per month to repay his debt.

In May 2009, the Board remanded this case for additional development.  At that time, the Board noted that the Veteran had challenged the validity of his debt. During his February 2005 hearing, the Veteran reported that he was unaware of the type of benefits he was receiving and the amount of debt that he owed.  He also stated that it was unclear as to whether the overpayment amount included the earlier notification letter regarding an overpayment due to an increase in SSA benefits.  The Veteran's representative further noted that there was confusion as to the amount of the overpayment.  The United States Court of Appeals for Veterans' Claims (Court) has held that when the validity of the debt is challenged, a threshold determination must be made on that question prior to a decision on the waiver of indebtedness.  See Schaper v. Derwinski, 1 Vet. App. 430, 437 (1991).  A debtor may dispute the amount or existence of a debt, which is a right that may be exercised separately from a request for waiver or at the same time.  See 38 C.F.R. § 1.911(c)(1); see also VAOPGCPREC 6-98.  Thus, it was the Board's determination that the issue as to whether the debt was proper had to be adjudicated.

In the May 2009 remand, the Board also stated that it was unclear as to how the overpayment amount of $8,291.00 was determined.  As noted above, the Veteran was notified in September 2003 regarding an overpayment related to SSA benefits. The Veteran was also notified in September 2004 regarding an overpayment related to a lump sum award.  In reviewing the Committee's March 2005 decision, it was unclear as to whether the overpayment amount included SSA benefits and/or the lump sum award.  There was no supporting documentation to reveal how the overpayment amount was determined.  In light of the unclear evidence of record, an audit was to be conducted which would reveal precisely the period of the overpayment, what income was considered in calculating the Veteran's countable income in order to derive the amount of the Veteran's VA benefits, and what benefit amounts were due and paid to the Veteran.  The Board further observed that in the September 2004 notification letter from the VA Pension Center, they had assumed that the Veteran had received his lump sum award in July 2004 since that was the date that the VA Pension Center received notification from the Office of Regional Counsel.  After reviewing the record, the Board found that there was no documentation that showed when the Veteran had received his lump sum award nor was there any documentation aside from the notification letters, Committee's decision, and the Veteran's lay statements, that showed the exact amount of the lump sum award.  As the lump sum award was necessarily related to the issue of overpayment and, ultimately, the issue of entitlement to a waiver of the overpayment, it was the Board's determination that documentation of the lump sum award should be obtained and associated with the claims folder.

Pursuant to the remand, an audit was conducted in December 2009.  The audit showed that from February 1, 2001 to November 30, 2004, the Veteran received an overpayment of $8,291.00.  Specifically, from February 1, 2001 to November 30, 2001, VA paid the Veteran $1,750.00, at a monthly rate of $175.00; from December 1, 2001 to November 30, 2002, VA paid the Veteran $2,172.00, at a monthly rate of $181.00; for the month of December 2002, VA paid the Veteran $181.00; from January 1, 2003 to November 30, 2003, VA paid the Veteran $1,980.00, at a monthly rate of $180.00; and from December 1, 2003 to November 30, 2004, VA paid the Veteran $2,208.00, at a monthly rate of $184.00.  In a letter attached to the audit, it was reported that as of June 2008, the Veteran had paid his debt in full.   

In a Memorandum, dated in September 2010, an attorney from the Office of VA Regional Counsel stated that due to an administrative tort claim filed by the Veteran against the VA, he received a single lump sum payment in the amount of $100,000.00 on November 9, 2004.  The VA attorney stated that it was unknown what fees and costs the Veteran's attorney received out of the $100,000.

In light of the above, it is still unclear as to whether the overpayment amount included SSA benefits and/or the lump sum award.  In this regard, the Board observes that in the September 2004 notification letter, the VA Pension Center incorrectly stated that the Veteran had received the lump sum payment in July 2004; in fact, the Veteran received the lump sum payment in November 2004.  It does appear, however, that the November 2004 date was correctly recognized when the audit was conducted because the audit ended on November 30, 2004.  As noted in the September 2004 notification letter, VA is required to begin counting the lump sum payment the month following receipt for 12 months.  Thus, clearly, effective December 1, 2004, the month following receipt of the lump sum payment, the Veteran was no longer eligible to receive VA pension because his income exceeded the maximum annual income limit of $12,092.00.  However, the Board observes that the audit was conducted from February 1, 2001 to November 30, 2004.  In the October 2008 SOC, the RO stated that the overpayment was created because the Veteran failed to report the lump sum award which resulted in the termination of his improved pension benefits.  However, the Veteran did not receive the lump sum award until November 2004, and as such, it is not clear why the audit begins in February 2001.  [Emphasis added.]   

In a letter from the RO to the Veteran, dated in July 2000, the Veteran was provided notice of the May 2000 decision in which the RO granted nonservice-connected disability pension benefits, effective from April 17, 2000.  In addition, the Veteran was informed that his benefits were based on his countable income, which consisted of benefits from the SSA; specifically $8,940.00 from SSA.  In a letter to the Veteran, dated in January 2003, the RO stated that they had received information from the SSA which showed that his SSA benefits had increased to $806.00, effective from December 1, 2002.  Thus, the RO proposed to recalculate the Veteran's monthly pension using his correct SSA income and reduce his VA benefits from $181.00 to $180.00, effective from January 1, 2003.  In a September 2003 letter, the RO informed the Veteran that because he had received an increase in his SSA benefits, his pension was being reduced, as explained in the January 2003 letter.  The Veteran was also notified that the reduction in his pension would result in an overpayment of benefits.  According to the RO, the Veteran would be notified regarding the overpayment and the amount he owed.  It was calculated later in September 2003 that the overpayment resulted in a debt of $8.00.    

In light of the above, given that the Veteran's SSA benefits were not increased until December 1, 2002, it is not clear why the audit begins on February 1, 2001.  The date of February 1, 2001, does not correspond to any date that is pertinent in this case.  In addition, the Board observes that in an April 2005 letter from the RO to Senator Carl Levin, the RO stated that the Veteran had been receiving VA nonservice-connected pension benefits when they received information that he was also receiving SSA benefits.  This implies that the VA was unaware that the Veteran was receiving SSA benefits when he was granted nonservice-connected pension benefits, which in turn resulted in the overpayment.  However, the Board notes that when the Veteran was awarded improved pension benefits, the VA was clearly aware that he was also receiving SSA benefits.  In the July 2000 notification letter, in which the RO informed the Veteran that entitlement to nonservice-connected pension benefits had been granted, the RO specifically reported that the Veteran's only countable income was from SSA.  Thus, in light of the above, the period of the overpayment is still not clear, and it remains unclear as to whether the overpayment amount included SSA benefits and/or the lump sum award.  Given that the pertinent matters in this case are still unclear, it is the Board's determination that the RO has not complied with the instructions from the May 2009 remand.  The Court has stated that compliance by the Board and the RO with remand directives is neither optional nor discretionary.  Where the remand of the Board or the Court is not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).





Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Prepare an audit which clearly shows the period of the overpayment, what income was considered in calculating the Veteran's countable income in order to derive the amount of the Veteran's VA benefits (i.e., SSA benefits and/or the lump sum award), and what benefit amounts were due and paid to the Veteran.  If the audit once again covers the period of time from February 1, 2001 to November 30, 2004, the significance of beginning on February 1, 2001, should be explained.  The audit and an explanatory letter should be sent to the Veteran, and a copy included in the claims folder.           

2.  After completion of the above and any other development deemed necessary, the RO should review and re-adjudicate the issue on appeal.  If such action does not grant the benefit claimed, the RO should provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time should be allowed for response.  Thereafter, the case should be returned to this Board for appellate review.







The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).






_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



